This action was brought by respondent to recover for damages to his automobile occasioned by a collision between the automobile owned by respondent and a truck owned by the appellant. The accident occurred in the city of Tacoma, at the intersection of North Ainsworth avenue and North Ninth street, both paved streets, and, as is usual in cases such as this, each party blames the other for the accident. *Page 116 
There are four assignments of error, three of which go to the question of the sufficiency of the evidence to justify the judgment. Respondent and his mother testified as to one state of facts, and the appellant testified as to another. They were the only parties who witnessed the accident, or at least were the only parties who testified as to the facts surrounding the accident itself. The testimony is conflicting and no good purpose could be served by reviewing the facts. It is sufficient to say that the lower court accepted the testimony of respondent and his mother, and the findings made amply support the judgment.
[1] One item of damage, however, was allowed for which we can find no justification in the record. The trial court allowed one hundred dollars in addition to the amount of the repair bill, evidently on the theory that the value of the car had been depreciated in that amount. No witness, however, testified as to the item of depreciation. In fact, the only witness who was called on the question expressly refused to give his opinion as to the amount of depreciation.
The judgment will be modified to the extent of deducting one hundred dollars, and, as thus modified, will be affirmed.
Appellant will recover costs.
HOLCOMB, MILLARD, PARKER, and MAIN, JJ., concur. *Page 117